                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 19-cr-20028
                                                 Hon. Matthew F. Leitman
v.

ROBERT M. SMITH,

     Defendant.
__________________________________________________________________/

               ORDER DENYING DEFENDANT’S RENEWED
              MOTION FOR RELEASE ON BOND (ECF No. 44)

      On July 13, 2021, the Court held a hearing on Defendant’s Renewed Motion

for Release on Bond. For the reasons stated on the record, the motion is DENIED.

      IT IS SO ORDERED.


                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: July 14, 2021                 UNITED STATES DISTRICT JUDGE



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 14, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
